Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the amendment filed 8/3/2021. Applicant amended claims 1, 9, 10, 13, 17 – 19; claims 1 – 20 are pending in this application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Theodore Olds III on 8/6/2021.

The application has been amended as follows: 
IN THE CLAIMS:
1. (Currently Amended) A gas turbine engine comprising: 
a fan drive turbine, a fan rotor, and a gear reduction driven by said fan drive turbine to, in turn, drive said gear reduction, a main oil supply system for supplying oil to components within said gear reduction, and an auxiliary oil system; 
said gear reduction includes a sun gear being driven by said fan drive turbine to drive intermediate gears that engage a ring gear; 
said auxiliary oil system being operable to ensure that the gear reduction will be adequately supplied with lubricant for at least 30 seconds at power should the main oil supply system fail; 
said auxiliary oil system being operable to allow the engine to operate under windmill conditions in the air for up to 90 minutes; 
said auxiliary oil system being operable to operate indefinitely on the ground when windmilling with wind speeds below 85 mph; and 


6. (Currently Amended) The gas turbine engine as set forth in claim [[1]]2, wherein said gear reduction is surrounded by an oil gutter that scavenges oil and directs it to an auxiliary oil tank.  

12. (Currently Amended) The gas turbine engine as set forth in claim 11, wherein said auxiliary pump draws oil from the bottom of an oil sump and said bottom of said oil sump is at lower elevation than a line leading from said oil sump to a main scavenge pump. 375601US03; 67097-2828US2  

13. (Currently Amended) A gas turbine engine comprising: 
a fan drive turbine, a fan rotor, and a gear reduction driven by said fan drive turbine to, in turn, drive said gear reduction, a main oil supply system for supplying oil to components within said gear reduction, and an auxiliary oil system; 
said gear reduction includes a sun gear being driven by said fan drive turbine to drive intermediate gears that engage a ring gear; 
said auxiliary oil system being operable to ensure that the gear reduction will be adequately supplied with lubricant for at least 30 seconds at power should the main oil supply system fail; 
said sun gear, said intermediate gears and said ring gear are enclosed in a bearing compartment, which captures oil removed via a scavenge line connected to a main oil pump; 
[[a]]said main oil pump has a main scavenge pump that directs scavenged oil to a main oil tank; and 
an auxiliary pump draws oil from the bottom of an oil sump and said bottom of said oil sump is at lower elevation than a scavenge line leading from said oil sump to said main scavenge pump.  

14. (Currently Amended) The gas turbine engine as set forth in claim 13, wherein said auxiliary pump also draws oil from an auxiliary oil tank.  

16. (Currently Amended) The gas turbine engine as set forth in claim 15, wherein an auxiliary oil tank has a tube with holes at a vertically higher location thereon, such that oil is drawn from said auxiliary oil tank when it is full or under negative gravity conditions.  

said main oil tank.  

	The above amendments are made to address potential 35 USC 112 (b) lack of antecedence issues.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 8, the combination of US Patent Application Publication to Parnin (2010/0294597) does not render obvious in combination with other, the claim limitation “said main oil pump has a main scavenge pump that directs scavenged oil to a main oil tank; and an auxiliary pump draws oil from the bottom of an oil sump and said bottom of said oil sump is at lower elevation than a scavenge line leading from said oil sump to said main scavenge pump.”. 
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753